DETAILED ACTION

1. This communication is in response to the amendment filed on 05/24/2022.  The present application is being examined under the Pre- AIA  provisions. 

 1a. Status of the claims:  

      Claim 21 is new.
       Claim 3 is canceled. 
       Claims 1, 2, 4-9, 11, 14, and 16-19 are amended.
       Claims 1-2 and 4-21 are pending.

1b. The objection of claims 22-35 and 37-40 are withdrawn.

Response to Argument
2. As per claims 1-2 and 4-21, Applicant's arguments filed 05/24/2022 have been fully considered but are moot in view of the new grounds of rejection.

          Claim Rejections - 35 USC § 103  
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would have been 
           obvious before the effective filing date of the claimed invention to a person having ordinary skill in
            the art to which the claimed invention pertains. Patentability shall not be negated by the manner in 
            which the invention was made. 

3a. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
            4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3b. Claims 1-2, 8,  and 16-17   are rejected under 35 U.S.C. 103 as being unpatentable over DAO et al. (hereinafter "DAO") (US 2018/0199240 A1) in view of SECADES et al. (hereinafter “SECADES”) (US 2009/0135731 A1).    

Regarding claim 1, DAO discloses a mobile terminal, comprising: a memory (memory is disclosed  (DAO,[0104]));  a communication module (an access network is disclosed  (DAO,[0109])); and a processor (processor is disclosed  (DAO,[0104]));  configured to:
    receive information on a  network status using the communication module, the information on network status including allowed network slice selection assistance information (NSSAI) (network slice selection assistance information (NSSAI)  is received to re-attach  a UE to a  network  using an access network ( the access network is equated to a communication module  where the network status is tied to the PDS session establishment ( see specification page 14, line 25 and page 15 lines 1-3) where the PDS session establishment is in the current application re-attaching  a network to a UE  based on the definition of the specification (DAO,[0127])), identify an available packet data unit (PDU) session based on the identified application information (  selecting a activated PDU session is made by using a tunnel ID for forwarding  application data of the activated PDU session and  where the tunnel ID is used for identified the activated session (by activated a session the session is made available) (DAO,[0717])-[0718]); in paragraph [0134] the PDU session is explicitly disclosed being for an application)   and the allowed NSSAI included in the information on network status ( network slice selection assistance information (NSSAI) being  received by a UE when re-attached  the UE is re-attached to the to a  network ( (NSSAI) being  received by a UE is equated to allowed the NSSAI); where the network status is tied to the PDS session establishment (DAO, [0127])), and establish the identified PDU session (  a PDU session being established using a NSSAI messages that is generated in order to establish the PDU session (DAO,[0716])).  

          DAO does not disclose to: identify application information including at least one of an application identifier, application types or an application file, stored in the memory. 

          KAWASAKI discloses configured to: identify application information including at least one of an application identifier, application types or an application file, stored in the memory (an identification information being stored at a semiconductor memory where the identification information being an application identification information (KAWASAKI, [0119], [0041])).

           It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate KAWASAKI’s teachings with DAO’s teachings. One skilled in the art would be motivated to combine them in order to retrieve efficiently application in a memory by identifying in the memory the information about the application residing in the memory. 

Regarding claim 2, DAO and KAWASAKI disclose the mobile terminal of claim 1, wherein the processor is further configured execute an application corresponding to the established PDU session (executing the steps for transmitting an application data  that also activate the PUD session (DAO,[0309])).  

Regarding claim 8, DAO and KAWASAKI disclose the mobile terminal of claim 1, wherein the processor is further configured to change the PDU session corresponding to an executing application based on the information on network status being changed according to a location of the electronic device ( PDU session being modified dynamically according to new location information of an UE (DAO,[0258])).   

Regarding claim 16, claim 16 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 17, claim 17 is substantially similar to claim 2, thus the same rationale applies. 

3c. Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over DAO, in view of KAWASAKI as applied to claims 1-2, 8,  and 16-17  above, and further in view of WANG et al. (hereinafter “WANG”) (US 2020/0037148 A1).  
 
Regarding claim 4, DAO and KAWASAKI disclose the mobile terminal of claim 1, wherein the processor is further configured to: determine whether a PDU session is able to be established for the installed application based on the allowed NSSAI included in the information on network status (  a PDU session being established using a NSSAI messages that are generated in order to established the PDU session (NSSAI messages by being generated also  establishing the PDU session that installs the application (DAO,[0716];[0134]); in paragraph [0134] the PDU session is explicitly disclosed being for deploying an application).  

          DAO does not disclose wherein the processor is further configured to: install an application in response to a user request,  and establish the PDU session corresponding to the installed application based on the PDU session being able to be established. 

       WANG discloses wherein the processor is further configured to: install an application in response to a user request (WANG discloses  installing a software application after a UE request (WANG , [0009])),  and establish the PDU session corresponding to the installed application based on the PDU session being able to be established (WANG discloses a PDU session being established based on indication information from installed software application (WANG , [0009])).        

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate WANG’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to improve the installation of a software application by installing the software application based on a PDU session of the software application.

Regarding claim 5, DAO, KAWASAKI, and WANG disclose the mobile terminal of claim 4, wherein the processor is further configured to release the PDU session based on whether the allowed NSSAI is changed ( release a PDU session when a UE passed from active session to idle session ( when UE is active ( or non-active) that carries the meaning that a session is established ( or a session is not established) which is allowed NSSAI)  (DAO,[0716];[0134])).  

3d. Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over DAO,  in view of KAWASAKI  as applied to claims 1-2, 8, and 16-17  above, and further in view of ZU et al. (hereinafter “ZU”) (US 2020/0351716 A1).  

Regarding claim 6, DAO and KAWASAKI disclose the mobile terminal of claim 1.

              DAO in view of  KAWASAKI disclose do not disclose wherein the processor is further configured to in response to a request for terminating execution of an application for which the PDU session is established from a user, release the PDU session corresponding to the application and terminate the execution of the application.   

            ZU discloses wherein the processor is further configured to in response to a request for terminating execution of an application for which the PDU session is established from a user (ZU discloses releasing a second PDN connection in response to stopping running the application program  where the execution is executed by a user (ZU, [0022]; [0062]); in [0062] the execution is disclosed being executed by a user), release the PDU session corresponding to the application and terminate the execution of the application (ZU discloses stopping a running application (ZU, [0022])).    
 
         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate ZU’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to efficiently terminate an application program whenever an application program terminating.  

3e. Claims 7 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over DAO,  in view of KAWASAKI  as applied to claims 1-2, 8, and 16-17  above, and further in view of ZU et al. (hereinafter “ZU”) (US 2020/0351716 A1).  

Regarding claim 7, DAO and KAWASAKI disclose the mobile terminal of claim 1, wherein the processor is further configured to: release the PDU session corresponding to an executing application when the allowed NSSAI included in the information on network status is changed ( release a PDU session when a UE passed from active session to idle session ( when UE is active ( or non-active) that carries the meaning that a session is established ( or a session is not established) which is allowed NSSAI)  (DAO,[0716];[0134])). 

            DAO in view of KAWASAKI do not disclose terminate execution of the executing application.   

            ZU discloses terminate execution of the executing application (ZU discloses stopping a running application (ZU, [0022])).     
 
         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate ZU’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to efficiently terminate an application program whenever an application program is found breaching security.    

Regarding claim 18, claim 18 is substantially similar to claim 7, thus the same rationale applies. 

3f. Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DAO in view of KAWASAKI  as applied to claims 1-2, 8, and 16-17  above, and further in view of Kojima (2008/0244057 A1) and  in view of Ryu et al. (hereinafter “Ryu”) (20020/0128507 A1).  

Regarding claim 9, DAO and KAWASAKI disclose the mobile terminal of claim 1.

           DAO in view of KAWASAKI do not disclose wherein the processor is further configured to generate an application list based on the information on network status and notify a user of a presence of an installable application based on the application list including the installable application,_ and wherein the information on network status includes at least one of information indicating whether the allowed NSSAI is changed, information indicating whether local area data network (LADN) is supported, information indicating whether multi-access edge computing (MEC) is supported, or information indicating whether user equipment (UE) route selection policy (URSP) is changed.  
 
       Kojima discloses wherein the processor is further configured to generate an application list based on the information on network status (Kojima discloses a list of information about applications being generated using the status of the resource management server (server of a network) ( Kojima, [0065])) and notify a user of a presence of an installable application based on the application list including the installable application (Kojima discloses based a list of information about applications, a panel of UI is being provided with a list of application that can run in a device ( application that can run in a device is equated to executable application) ( Kojima, [0065])).   

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Kojima’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to notify a user about available applications in a management server that can run in a device  by making a list of the applications that can run in a device available for a user.   

           DAO in view of KAWASAKI and in view of Kojima  do not disclose wherein the information on network status includes at least one of information indicating whether the allowed NSSAI is changed, information indicating whether local area data network (LADN) is supported, information indicating whether multi-access edge computing (MEC) is supported, or information indicating whether user equipment (UE) route selection policy (URSP) is changed.  

        Ryu discloses wherein the information on network status includes at least one of information indicating whether the allowed NSSAI is changed, information indicating whether 

local area data network (LADN) is supported, information indicating whether multi-access edge computing (MEC) is supported, or information indicating whether user equipment (UE) 
route selection policy (URSP) is changed ( a service is disclosed been available for  a specific local area data network (Ryu, [0234])).  

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Ryu’s teachings with DAO’s teachings in view of KAWASAKI’s teachings and in view of Kojima’s teachings. One skilled in the art would be motivated to combine them in order to notify a user about available applications in a management server that can run in a device  by making a list of the applications that can run in a device available for a user.   

Regarding claim 10, DAO,  KAWASAKI, Kojima, and Ryu disclose the mobile terminal  of claim 9. 

           DAO in view of KAWASAKI do not disclose wherein the processor is further configured to install the installable application based on settings of the mobile terminal  or a user input.  

       Kojima discloses wherein the processor is further configured to install the installable application based on settings of the mobile terminal  or a user input (Kojima discloses installing the installable application is based on a device information such as resource information, version information, and model number ( device information is equated to device setting)  ( Kojima, [0066]-[0067])).     

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Kojima’s teachings with DAO’s teachings in view of KAWASAKI’s teachings and in view of Ryu’s teachings. One skilled in the art would be motivated to combine them in order to find out if an application is installable in a device by using the device setting to find out if the application can be installed in the device.   

Regarding claim 19, DAO and KAWASAKI disclose the method of claim 16.

            DAO in view of KAWASAKI do not disclose further comprising: generating an application list based on the information on network status; and executing, if an executable application exists in the application list, the executable application, based on a setting of the mobile terminal or a user input, wherein the information on network status includes at least one of information indicating whether the allowed NSSAI is changed: information indicating whether local area data network (LADN) is supported, information indicating whether multi-access edge computing (MEIC) is supported, or information indicating whether user equipment (UE) route selection policy (URSP) is changed.   

       Kojima discloses further comprising: generating an application list based on the information on network status (Kojima discloses a list of information about applications being generated using the status of the resource management server (server of a network) ( Kojima, [0065])); and executing, if an executable application exists in the application list, the executable application, based on a setting of the mobile terminal or a user input (Kojima discloses a notification of installation request being sent specifying the waiting for the processing next step  ( Kojima, [0070]).   

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Kojima’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to notify a user about available applications in a management server that can be installed in a device  by making a list of the applications that can be installed in a device available for a user.   

           DAO in view of KAWASAKI and in view of Kojima  do not disclose wherein the information on network status includes at least one of information indicating whether the allowed NSSAI is changed: information indicating whether local area data network (LADN) is supported, information indicating whether multi-access edge computing (MEIC) is supported, or information indicating whether user equipment (UE) route selection policy (URSP) is changed.  

           Ryu discloses wherein the information on network status includes at least one of information indicating whether the allowed NSSAI is changed: information indicating whether local area data network (LADN) is supported, information indicating whether multi-access edge computing (MEIC) is supported, or information indicating whether user equipment (UE) route selection policy (URSP) is changed ( a service is disclosed been available for  a specific local area data network (Ryu, [0234])).  

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Ryu’s teachings with DAO’s teachings in view of KAWASAKI’s teachings and in view of Kojima’s teachings. One skilled in the art would be motivated to combine them in order to notify a user about available applications in a management server that can run in a device  by making a list of the applications that can run in a device available for a user.   

3g. Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over DAO in view of KAWASAKI  as applied to claims 1-2, 8,  and 16-17  above, and further in view of Kojima (2008/0244057 A1).  

Regarding claim 11, DAO and KAWASAKI disclose the mobile terminal of claim 1, wherein the processor is further configured to1 generate an application list based on the information on network status being changed according to a location of the electronic device ( PDU session being modified dynamically according to new location information of an UE (DAO,[0258])).   

              DAO in view of KAWASAKI do not disclose notify a user of a presence of an executable application based on the application list including the executable application.   

              Kojima discloses notify a user of a presence of an executable application based on the application list including the executable application (Kojima discloses a notification of installation request being sent specifying the waiting for the processing next step ( Kojima, [0070]).    

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Kojima’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to notify a user about available applications in a management server that can be installed in a device  by making a list of the applications that can be installed in a device available for a user.   
  
Regarding claim 12, DAO,  KAWASAKI, and Kojima disclose the mobile terminal  of claim 11.

           DAO in view of KAWASAKI do not disclose wherein the processor is further configured to 431398-1232 (YPF201905-0008/USDMC) execute the executable application based on a settings of the mobile terminal  or a user input.  

           Kojima discloses wherein the processor is further configured to 431398-1232 (YPF201905-0008/USDMC) execute the executable application based on a settings of the mobile terminal  or a user input (Kojima discloses installing the executable application is based on the type of device operating or equipment information (setting of an equipment is part of information of the equipment) (server of a network) (Kojima, [0065])).     

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Kojima’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to find out if an application can be run in a device by using the device setting to find out if the application can be installed in the device.   
 
3h. Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DAO, in view of KAWASAKI as applied to claims 1-2, 8, and 16-17  above, and further in view of RYOO et al. (hereinafter “RYOO”) (2020/0037345 A1).  

Regarding claim 13, DAO and KAWASAKI disclose the mobile terminal  of claim 1.

           DAO in view of KAWASAKI do not disclose wherein the processor is further configured to collect a use history of an application and release the PDU session corresponding to a running 5application based on the use history.    

       RYOO discloses wherein the processor is further configured to collect a use history of an application (RYOO discloses previous  activity history of a UE application (RYOO, [0856]))and release the PDU session corresponding to a running 5application based on the use history (RYOO discloses release of PDU session on the basis of information and flow and latency (RYOO, [0639]); information being disclosed in [0856] as previous activity history  of UE session where previous activity history is equated to previous use history). 

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate RYOO’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to manage radio bearer of a Scell by  releasing a PDU session based on previous activity of a  PUD session of  an  UE application.    

Regarding claim 14, DAO, KAWASAK, and RYOO  disclose the mobile terminal of claim 13, wherein the processor is further configured to release the PDU session corresponding to the running application based on the information on network status being changed according to a location of the electronic device ( PDU session being modified dynamically according to new location information of an UE (DAO,[0258])).  

           DAO in view of KAWASAKI do not disclose wherein the processor is further configured to control to configure a priority based on the use history and release the PDU session corresponding to the running application based on the information on network status being changed according to a location of the electronic device and the priority.  

         RYOO  discloses wherein the processor is further configured to control to configure a priority based on the use history and release the PDU session corresponding to the running application based on the priority (RYOO discloses release of PDU session on the basis of the channel priority (RYOO, [0639]) in [0419] priority between channels being disclosed).   

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate RYOO’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to manage radio bearer of a Scell by  releasing a PDU session based on previous activity of a  PUD session of  an  UE application.    
  
Regarding claim 15, DAO, KAWASAKI, and RYOO disclose the mobile terminal  of claim 13. 

           DAO in view of KAWASAKI do not disclose wherein the processor is further configured to change an application execution condition based on the use history and establish a PDU session corresponding to the application based on the changed application execution condition.    

         RYOO  disclose  wherein the processor is further configured to change an application execution condition based on the use history and establish a PDU session corresponding to the application based on the changed application execution condition (RYOO  discloses changes being performed on a PDU session based on PDU session information   (RYOO, [0639]) where the information is based on previous activity history that  is equated to previous use history as disclosed in [0856]; in addition information is also measure /criterion (measure /criterion is application execution condition) (see [0642] ).

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate RYOO’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to adapt the establishing of a PDU session based on the actual and previous activity of the PDU sessions of a UE.   
 
Regarding claim 20, claim 20 is substantially similar to claim 13, thus the same rationale applies. 

3i. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over DAO, in view of KAWASAKI as applied to claims 1-2, 8, and 16-17  above, and further in view of Zhu et al. (hereinafter “Zhu”) (CN 109922472 A).  

Regarding claim 21, DAO and KAWASAKI disclose the mobile terminal of claim 1.


DAO in view of KAWASAKI disclose wherein the information on network status further includes information indicating whether a user equipment route selection policy (URSP) is changed, and wherein the processor is further configured to release the established PDU session when the URSP is changed.   

        Zhu discloses wherein the information on network status further includes information indicating whether a user equipment route selection policy (URSP) is changed, and wherein the processor is further configured to release the established PDU session when the URSP is changed  ( a new PDU session is established when  a UE URSP start different application program (page 2, lines 16-23)).   

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Zhu’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to adapt the establishing of a PDU session using route selection policy that establishes a PDU session effectively by applying a route selection policy.   

Conclusion
4. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                      
 

/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455